Citation Nr: 1114182	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  03-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right arm shell fragment wound (SFW) residuals to muscle group (MG) VI, prior to April 6, 2010.  

2.  Entitlement to a rating in excess of 20 percent for right arm SFW residuals to MG VI, from April 6, 2010.  

3.  Entitlement to a rating in excess of 20 percent for right arm SFW residuals to MG V, from April 6, 2010.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2002 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York and Huntington, West Virginia, respectively.  In the January 2002 rating decision, the RO, in pertinent part, continued a 10 percent rating for residuals of a right arm wound.  

In March 2006 the Board denied the Veteran's claim for an increased rating for right arm wound residuals.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the March 2006 Board decision be vacated and remanded.  The Court granted the motion by Order in October 2006.  

In a January 2007 decision, the Board denied a rating in excess of 10 percent for right arm shell fragment wound residuals.  The Veteran also appealed this decision to the Court.  In May 2009, the Court issued a Memorandum Decision vacating the Board's January 2007 decision and remanding the claim to the Board for proceedings consistent with the Court's decision.

In October 2009, the Board remanded the claim for an increased rating for right arm SFW residuals for further development.  

In a December 2010 decision, the RO granted an increased, 20 percent, rating for right arm SFW residuals, pursuant to Diagnostic Code 5306, effective April 6, 2010.  The RO also granted a separate 20 percent rating for right arm SFW residuals, pursuant to Diagnostic Code 5305, effective April 6, 2010.  The combined disability rating assigned in this rating decision was 60 percent.  

Despite the increased rating established for right arm SFW residuals, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In December 2009, the Veteran asserted that he was forced to resign from his employment due to the severity of his right arm injury.  While the RO deferred the claim for a TDIU in the December 2010 rating decision, the claim has not yet been adjudicated.  As such, the claim for a TDIU is being remanded, below.  

The Board notes that, in April 2003, the Veteran's representative indicated that he was seeking an increased rating for service-connected posttraumatic stress disorder (PTSD).  The RO provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding this claim the same month.  Despite the foregoing, the April 2003 claim for an increased rating for PTSD has not been adjudicated.  In addition, in a February 2005 remand, the Board referred a claim for an increased rating for a right knee disability to the RO for appropriate action.  The record does not reflect that the RO subsequently took action on this claim.  The claims for increased ratings for PTSD and a right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a TDIU and propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran is left-handed.  
  
3.  Prior to April 6, 2010, right arm SFW residuals were manifested than no more than a moderate injury to MG V and a moderate injury to MG VI.  

4.  Since April 6, 2010, right arm SFW residuals have been manifested than no more than a moderately severe injury to MG V and a moderately severe injury to MG VI.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right arm SFW residuals to MG VI, prior to April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Code 5306 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for a separate 10 percent rating for right arm SFW residuals to MG V, prior to April 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Code 5305 (2010).

3.  The criteria for a rating in excess of 20 percent for right arm SFW residuals to MG VI, since April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Code 5306 (2010).

4.  The criteria for a rating in excess of 20 percent for right arm SFW residuals to MG V, since April 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73, Diagnostic Code 5305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for an increased rating was received in May 2001.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in August 2001, March 2005, and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in December 2009.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature of his right arm SFW residuals.  

The Board acknowledges that the service treatment records currently associated with the claims file do not document the actual right arm SFW, or any treatment received at the time of injury.  The Veteran has reported that he was hospitalized following this injury.  In his February 2006 Informal Hearing Presentation (IHP), the Veteran's representative argued that records of inpatient treatment for the right arm wound should be obtained.  The Board recognizes that the history of a wound is an element of determining the classification of a muscle injury as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  However, the Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  As will be discussed below, the evidence of record reflects that the symptoms and objective findings pertinent to residuals of right arm SFW residuals to MG V and MG VI were no more than moderate prior to April 6, 2010, and have been no more than moderately severe since that date.  Accordingly, evidence pertaining to in-service treatment for right arm SFW residuals about 42 years ago, would not result in any increased ratings.  As such, a remand to attempt to obtain additional service treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board is also aware that, in the October 2009 remand, the claim for an increased rating was remanded, in part, so a physician could indicate, using a medically reliable basis, whether the Veteran is left-handed or right-handed.  In subsequent VA examinations in April and May 2010, a physician who had previously described the Veteran as right-handed during VA examination in September 2005 clarified that he is, in fact, left-handed.  While the physician did not indicate a medical basis for this conclusion he did explain the reason for the prior incorrect characterization of the Veteran as right-handed.  Accordingly, the Board finds that, as the RO substantially complied with the October 2009 remand directives, no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).
 
Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already staged the ratings for the Veteran's right arm SFW residuals; the following analysis is therefore undertaken with consideration of the possibility of further staged rating.

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).

For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  

Slight disability is characterized by a simple wound of muscle without debridement, infection, or effects of laceration.  History and complaint of a wound of slight severity or relatively brief treatment and return to duty, healing with good functional results, and no consistent complaint of cardinal symptoms of muscle injury as defined in 38 C.F.R. § 4.56(c), or painful residuals.  Objective findings of minimal scar, with no evidence of fascial defect or atrophy of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).  

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The following diagnostic codes are pertinent to evaluation of the service-connected right arm SFW residuals:  

5305
Group V.

Function: Elbow supination (1) (long head of biceps is stabilizer of shoulder joint); flexion of elbow (1, 2, 3).

Flexor muscles of elbow: 
1. Biceps; 
2. brachialis; 
3. brachioradialis. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5305 (2010).

5306
Group VI.

Function: Extension of elbow (long head of triceps is stabilizer of shoulder joint).

Extensor muscles of the elbow: 
1. Triceps; 
2. anconeus. 

Rating:
Dominant
Non-dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5306 (2010).

Factual Background and Analysis

Service treatment records reflect that, in June 1969, the Veteran was put on a light duty profile for three weeks for a right arm fragment wound.  In July 1969, the Veteran was put on a light duty profile for two weeks due to his right arm fragment wound.  The specific nature of the right arm SFW and any treatment received at the time of injury are not disclosed in the available service treatment records.  On separation examination in June 1970, clinical evaluation of the upper extremities was normal.  In both his December 1967 pre-induction Report of Medical History and his June 1970 Report of Medical History at separation the Veteran described himself as left-handed.  

On VA examination in December 1970, the Veteran complained of pain in the upper right arm.  Examination of the right arm revealed a well-healed, non-tender, moveable elliptical scar of good quality.  The scar was described as one inch long and four inches above the right elbow.  Range of motion of the shoulder and elbow were well preserved and all exercises were performed without discomfort.  A December 1970 X-ray study of the right upper arm revealed several metallic fragments within the soft tissues superimposed upon the mid-humeral diaphysis.  At least one of these was noted to have remained superimposed upon bone structure.  The VA examination report reflects that the Veteran is left-handed.  

In January 1971, the Veteran was awarded service connection and a 10 percent rating for residuals of fragment wound of the right arm with retained foreign body, Muscle Group VI.  No discussion as to how Muscle Group VI was selected for rating was provided, although the rating decision was signed by a physician.  

Records of VA treatment dated from March 2000 to July 2001 reflect that the Veteran was described as left-handed in March and April 2000.  On physical therapy assessment in April 2000, for cervical spondylosis with muscle strain and probable right shoulder tendinitis, the Veteran gave a history of a shrapnel injury with shrapnel remaining in the right arm.  There was pain on palpation of the right biceps and the right triceps muscle belly was tender to palpation.  A piece of shrapnel over the distal end of the deltoid near the insertion was palpable.  The Veteran reported that this piece of shrapnel had become more superficial over time.  Range of motion of the upper extremity was within normal limits.  Muscle strength of the right elbow was 5/5 in flexion and extension, with pain over the biceps on flexion and pain over the posterior aspect of the shoulder on extension.  Sensation was intact to light touch, although the Veteran was unable to differentiate sharp and dull over the lateral aspect of the upper arm and over the deltoid muscle.  

On VA scars examination in September 2001 the Veteran complained of a retained foreign body in the right arm with pain in the scar when he moved 90 degrees or bent his elbow.  The right arm scar was described as on the anterior surface of the arm and 2 centimeters (cm) to 1.25 cm into muscle deep.  The scar was mobile and nontender.  In discussing underlying tissue loss, the examiner noted that there was penetration to group V muscles in the right arm.  The examiner noted there was some limitation of function due to pain in MG V.  

On VA orthopedic examination performed on the same date, the Veteran complained of pain in the right shoulder at the end-stage of all movements.  He also reported having muscular pain in the right upper arm at times.  The Veteran indicated that he was on light duty at the Post Office, as he could not lift more than 10 pounds.  Right shoulder flexion was to 164 degrees, abduction was to 168 degrees, external rotation was to 62 degrees and internal rotation was to 74 degrees.  Regarding the right elbow, flexion was to 145 degrees, supination was to 85 degrees, and pronation was to 80 degrees.  An X-ray study of the humerus revealed multiple metallic foreign body densities.  An X-ray study of the right shoulder revealed shrapnel in the soft tissues about the mid-humerus.  The pertinent diagnosis was right shoulder subacromial bursitis.  The examiner commented that the pain and limitation of motion in the right shoulder were unrelated to the right arm shrapnel wound.  The examiner noted the retained foreign body was in MG V, and these muscles did not participate in right shoulder movement.  He added, however, that the Veteran did have occasional pain in right elbow flexion.  It was also noted the Veteran was right-handed.

During a November 2001 VA PTSD examination, the Veteran described the history of his in-service injuries, reporting that he was in the hospital in Saigon for almost two months after a gunshot wound to the right knee.  He stated that he subsequently suffered a shrapnel wound to the right shoulder, after which he was Medevaced out of Vietnam.  He added that his upper arm was splinted and he spent two months in the hospital in Okinawa.  The examiner commented that it was almost unbearable for the Veteran to think about this year of combat, as he was almost under continuous fire, and his ability to remember the sequence of events or recall the specifics of the episodes was tentative at best.    

The right arm SFW residuals were again evaluated on VA examination in September 2005.  The Veteran gave a history of a shrapnel wound to the right arm in Vietnam in 1969.  He added that the shrapnel in his right arm was retained.  His complaints at the time of examination included right shoulder pain, unrelated to the shrapnel wounds, as well as constant muscular pain in the right upper arm.  The Veteran reported that he had previously worked as a letter carrier for the Post Office, but had to leave because he could not lift more than 10 pounds.  The examiner noted that the Veteran was right-handed.  

On examination, there was pain in the right shoulder at the end-stage of all movements.  The examiner commented that 2001 X-ray studies revealed multiple metallic foreign body fragments in the humerus and in the soft tissues around the mid-humerus.  On examination, there was a scar on the anterior surface of the right arm, described as 2 cm long and into .25 cm muscle deep.  The scar appeared to be in between the biceps and triceps on the medial muscle.  There was "some pain in the right arm muscle group V, which appears to be in the muscle group V to VI."  The pertinent diagnosis was shrapnel wound of the right arm with retained foreign bodies, MG VI.  The examiner commented that it appeared that the right arm residuals did not appear to be the Veteran's problem, but, rather, his problem was more in the shoulder, with decreased range of motion in the arm.  The examiner did, however, indicate that residuals of the right arm SFW did include some minimal pain, weakness, and fatigability.  It was also noted the Veteran was right-handed.  

In the May 2009 Memorandum Decision, the Court indicated that a medical examination was required "to answer questions left open by the state of the current medical evidence."  See Memorandum Decision, at p. 7.  Specifically, the Court stated that the examination should describe the location of all the shell fragments, with respect to whether they are located in MG V, MG VI, or both, or any other muscle group; should make a medical evaluation of the symptoms, if any, resulting from each of the shell fragments or retained foreign bodies; and indicate on some medically reliable basis whether the Veteran is left-handed or right-handed.  Id.  Accordingly, the Board remanded the claim for a new VA examination in October 2009.  

In April 2010, the Veteran was afforded a VA muscles examination, by the same physician who performed the September 2005 VA examination.  The physician clarified that the Veteran was left-handed and not right-handed.  He stated that, when the Veteran worked at the Post Office, all the machines were for a right-handed individual and, based on this statement, which he had made during previous VA examination, he had previously been described as right-handed.  The physician then reiterated that the Veteran was left-handed.  

The Veteran complained of constant right arm pain, ranging from 6 to 9 on a 1 to 10 scale, precipitated by weather, driving, moving his right arm, and working (when he worked in the Post Office).  He described daily flare-ups, during which he experienced additional limitation of motion and functional impairment.  He added that he experienced muscle pain, limited activity due to fatigue, and inability to move the joint.  There was no tumor of the muscles.  

Examination revealed a scar on the anterior portion of the right arm, measuring 2cm. long and up to 0.4cm. deep.  There were no adhesions nor was there tendon damage.  There was obvious pain in MG V on movement of the right arm, although there was no muscle herniation.  The examiner commented that X-ray studies revealed shrapnel retained in the shoulder.  He stated that the shoulder is also a portion of MG V, since the biceps, brachialis, and brachiordialis extend into the shoulder, as does MG VI, the triceps and the anconeus.  He clarified that MG V and MG VI had foreign bodies, and stated that the right deltoid was involved, as this is part of the shoulder.  He stated that there was a moderate to severe amount of pain involving the flexor muscles of the elbow, and a moderate amount of severe pain in MG VI.  The physician added that the pain was noted on movement of the elbow and shoulder.  The physician concluded by reiterating that the Veteran is left-handed and had moderate/severe pain of MG V and MG VI. 

In May 2010, the same physician who performed the September 2005 and April 2010 VA examinations evaluated the Veteran during a VA joints examination.  The physician again reiterated that the Veteran is left-handed.  He commented that the Veteran was a letter carrier for the Post Office, but had to give that up because the machines are for right-handed individuals.  Range of motion testing of the right shoulder revealed flexion to 180 degrees, abduction to 100 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees.  Right shoulder range of motion was additionally limited in flexion and external and internal rotation on repetitive motion due to pain, lack of endurance, and weakness.  Range of motion testing of the right elbow revealed flexion to 145 degrees.  Repetitive movements did not change right elbow flexion, and there was no pain, fatigue, weakness, or lack of endurance.  The diagnoses were right shoulder strain with tendonitis and slight decreased range of motion and right elbow strain with no decreased range of motion.    

Based on the foregoing, the Board finds that, despite several conflicting reports, the Veteran is left-handed.  In this regard, the Veteran described himself as left-handed during service and he was described as left-handed during VA examination in December 1970 and during VA treatment in March and April 2000.  Although he was described as right-handed during VA examinations in September 2001 and September 2005, the same VA examiner who described the Veteran as right-handed in September 2005 thereafter clarified that he was left-handed in both the April 2010 and May 2010 VA examinations.  He also provided an explanation for the previous characterization of the Veteran as right-handed, stating that, as the Veteran had previously reported that all the machines at the Post Office were for right-handed individuals, in light of his employment at the Post Office, the examination report had indicated that he is right-handed.  Therefore, as the Veteran is left-handed, his right arm disability affects his minor extremity.  See 38 C.F.R. § 4.69.

Prior to April 6, 2010

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that the record does not support assignment of a rating in excess of 10 percent for right arm SFW residuals to MG VI prior to April 6, 2010; however, the record does support assignment of a separate 10 percent rating for right arm SFW residuals to MG V.  

In this regard, the medical evidence prior to the April 2010 VA examination is less than clear regarding the muscle groups involved in the Veteran's right arm SFW residuals.  Nonetheless, in the January 1971 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a moderate injury to MG VI.  This rating decision was signed by a physician.  At the time of the January 1971 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Accordingly, the assignment of a 10 percent rating pursuant to Diagnostic Code 5306 reflects the medical conclusion of the signing physician that the right arm SFW residuals involved MG VI.  

In the May 2009 Memorandum Decision, the Court stated that there was "absolutely nothing in the medical examination reports to indicate that the December 1970 examination found an injury to MG VI based on approximation."  See Memorandum Decision, at p. 5-6.  The Court highlighted that the medical evidence indicated that the Veteran had multiple retained foreign bodies in his arm, and, as such, clarification was needed as to whether these foreign bodies were located in MG VI and MG V.  Id., at p. 6.  The April 2010 VA examination, obtained to specifically address this matter, reflects that the Veteran has retained foreign bodies in both MG V and MG VI.  

The Board notes that, consistent with the April 2010 VA examination report, in the December 2010 rating decision, the RO granted a separate, 20 percent, rating, for right arm SFW residuals involving MG V, stating that the April 2010 VA examination is the earliest evidence identifying SFW residuals involving MG V.  However, in the May 2009 Memorandum Decision, the Court stated that the September 2001 VA examination was the first indication that the right arm SFW residuals involved MG V.  See Memorandum Decision, at p. 2.  The Board agrees that the September 2001 VA examination report reflects right arm SFW residuals involving MG V.  Accordingly, the Veteran is entitled to a separate rating for right arm SFW residuals involving MG V, effective from his May 2001 claim for an increased rating.  See 38 C.F.R. § 3.400(o).  

Having established that the Veteran is entitled to separate ratings for right arm SFW residuals involving MG V and MG VI, the next matter to be addressed is the appropriate rating for each of these disabilities during the period in question.  

The Board finds that the symptoms and objective findings during the period in question are indicative of moderate injury to MG V.  In this regard, the Veteran has consistently complained of right upper arm pain; the September 2001 VA examination report described limitation of function due to pain in MG V; and the September 2005 VA examination report confirms minimal pain, weakness, and fatigability attributable to right arm SFW residuals.  The September 2001 VA examination report indicates that the Veteran has a retained foreign body in MG V, which was later confirmed on VA examination in April 2010.  Accordingly, a separate 10 percent rating for moderate injury to MG V is warranted, effective from the date of the Veteran's May 2001 claim for an increased rating.  

The evidence of record, however, demonstrates that the symptoms and objective findings are indicative of no more than moderate muscle disability in either MG V or MG VI.  In this regard, the evidence prior to April 6, 2010 reflects pain in the right upper arm with pain in right elbow flexion, weakness, and fatigability.  There is simply no evidence of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, as contemplated in the rating for a moderately severe injury.  Moreover, while the Veteran has described an inability to keep up with work requirements due to his right arm, these difficulties appear to be attributable to a nonservice-connected right shoulder disability.  Notably, the September 2001 VA examination report indicated that the pain and limitation of motion in the right shoulder were unrelated to the right arm shrapnel wound and the physician who evaluated the Veteran in September 2005 commented that it appeared that the right arm residuals did not appear to be the Veteran's problem, but, rather, his problem was more in the shoulder, with decreased range of motion in the arm.  Significantly, the September 2005 VA examiner described only minimal pain, weakness, and fatigability attributable to right arm SFW residuals.  

Accordingly, as moderately severe injury to MG V and MG VI has not been demonstrated, ratings in excess of 10 percent during the period in question are not warranted.  

Since April 6, 2010
	
The Veteran is currently in receipt of 20 percent ratings for right arm SFW residuals to MG V and MG VI, since April 6, 2010.  The Board notes that right MG V and MG VI both act upon the right elbow.  As that joint is unankylosed, separate evaluations may be assigned under Diagnostic Codes 5305 and 5306 and combined, as long as the combined evaluation is lower than the evaluation for unfavorable ankylosis of the elbow.  38 C.F.R. § 4.55(d).  Combination of the 20 percent ratings assigned for moderately severe injuries of MG V and MG VI results in a 40 percent rating.  38 C.F.R. § 4.25.  Unfavorable ankylosis of the minor elbow warrants assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  Thus, the Board finds that an increased rating beyond the currently assigned 20 percent for right arm SFW residuals to either MG V or MG VI would violate 38 C.F.R. § 4.55(d).

Moreover, the pertinent evidence since April 6, 2010 simply does not reflect that the right arm SFW residuals to either MG V or MG VI more nearly approximate severe injury.  In this regard, there is no evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  There is also no indication that the muscles in either MG V or MG VI swell and harden abnormally in contraction.  

Accordingly, ratings in excess of 20 percent for residuals of right arm SFW to MG V and to MG VI, since April 6, 2010, are not warranted.  

The Board has considered the fact that, during the April 2010 VA examination, the physician stated that the right deltoid was involved.  The deltoid is part of MG III.  See 38 C.F.R. § 4.73, Diagnostic Code 5303.  However, he did not indicate that the Veteran had retained foreign bodies in MG III; he merely stated that the deltoid was involved, as it is part of the shoulder.  He had previously noted that the shoulder is also a portion of MG V, as the muscles in that group extend into the shoulder, as do the muscles in group VI.  The evidence simply does not reflect that the Veteran has an injury to MG III as a result of his in-service right arm SFW.  The same physician who evaluated the Veteran in April 2010 had previously stated, during the September 2005 VA examination, that the right arm residuals did not appear to be the Veteran's problem, but, rather, his problem was more in the shoulder, indicating that the right shoulder impairment is unrelated to service-connected right arm SFW residuals.  Accordingly, a separate rating pursuant to Diagnostic Code 5303 is not warranted.  

Both Periods

The Board has considered a separate evaluation for the right arm scar, both prior to and since April 6, 2010.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, there is no objective evidence that this scar is painful on examination, nor has it been found to be unstable, poorly nourished with repeated ulceration, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches.  Accordingly, a separate compensable evaluation is not warranted.  See 38 C.F.R. § 4.118 (2002 & 2008).  

The Board has also considered whether the right arm SFW residuals present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his right arm SFW residuals to MG V and MG VI, prior to and since April 6, 2010, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, there is no basis for further staged rating of the right arm SFW residuals, involving MG V and MG VI, pursuant to Hart.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  While the Board has resolved reasonable doubt in the Veteran's favor in determining that a separate 10 percent rating is warranted for right arm SFW residuals to MG V, effective May 31, 2001; the Board finds that the preponderance of the evidence is against assignment of ratings in excess of 10 percent for right arm SFW residuals to MG V and MG VI, prior to April 6, 2010, or ratings in excess of 20 percent since April 6, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for right arm SFW residuals to MG VI, prior to April 6, 2010, is denied.  

Entitlement to a 10 percent rating for a right arm SFW residuals to MG V, effective May 31, 2001, is allowed, subject to the legal authority governing the payment of VA compensation.  

Entitlement to a rating in excess of 20 percent for right arm SFW residuals to MG VI, from April 6, 2010, is denied.  

Entitlement to a rating in excess of 20 percent for right arm SFW residuals to MG V, from April 6, 2010, is denied.  



REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As noted in the introduction, the Veteran has raised a claim for a TDIU over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the introduction, claims for increased ratings for PTSD and a right knee disability are being referred to the AOJ for appropriate action.  The Veteran is currently ineligible for TDIU on a schedular basis because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) (2010).  However, given that the issues for consideration could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for increased ratings, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, appellate review of the claim for TDIU must be deferred until the above-described claims, which have been raised by the Veteran, are adjudicated.  

In addition, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the AMC/RO should obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

Further, the Veteran has reported that he was forced to resign from his employment with the United States Postal Service due to his right arm disability.  In obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  As records regarding the Veteran's employment with and resignation from the Postal Service are pertinent to the claim for a TDIU, such records should be obtained and associated with the claims file.  

As noted in the introduction, in the December 2010 rating decision, the RO granted an increased, 20 percent, rating for right arm SFW residuals, pursuant to Diagnostic Code 5306, effective April 6, 2010.  The RO also granted a separate 20 percent rating for right arm SFW residuals, pursuant to Diagnostic Code 5305, effective April 6, 2010.  The combined disability rating assigned in this rating decision was 60 percent.  In January 2011, the Veteran indicated that he disagreed with the total compensation rating of 60 percent, arguing that he believed it should be 80 percent.  The Board notes that, when a veteran is assigned disability compensation ratings for more than one disability, unless otherwise specified, the individual ratings are not added, but are combined to arrive at the overall rating.  Specifically, combined total rating percentages are calculated using a combined ratings table.  38 C.F.R. § 4.25.   Despite his disagreement with the combined rating assigned in December 2010, the Veteran has yet to be issued an SOC regarding this matter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement and there is no statement of the case issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, these matters will be remanded for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for any of his service-connected disabilities, since December 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should request from the appropriate Federal agency all records associated with the Veteran's resignation from the United States Postal Service

3.  After the foregoing development is complete, and the AOJ has addressed the claims for increased ratings for PTSD and a right knee disability, the Veteran should be afforded a VA general medical examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA General Medical Examination (revised on February 25, 2010).  For each service-connected disorder, the physician is requested to describe its effect on the Veteran's ability to obtain and maintain gainful employment.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  The AMC/RO should furnish to the Veteran and his representative a statement of the case as regards the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, the propriety of a combined evaluation of 60 percent for service-connected disabilities assigned in a December 2010 rating decision-a timely appeal must be perfected.

6.  After ensuring that the above development is complete, re-adjudicate the claims on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


